                                APPEAL TRANSMITTAL SHEET (non-death penalty)
 Transmittal to 4CCA of notice of          District:                                     District Case No.:
 appeal filed: 12/22/20
                                            Eastern District of North Carolina            5:09-CR-216-8FL
 ✔ First NOA in Case
 ___                                       Division:                                     4CCA No(s). for any prior NOA:
 ___ Subsequent NOA-same party             Western
 ___ Subsequent NOA-new party              Caption:                                      4CCA Case Manager:
 ___ Subsequent NOA-cross appeal
                                          USA v. Ziyad Yaghi
 ___ Paper ROA      ___ Paper Supp.
  Vols: _______________________
 Other: _______________________
 Exceptional Circumstances: ___ Bail ___ Interlocutory ___ Recalcitrant Witness              ___ Other __________________________
 Confinement-Criminal Case:                Fee Status:
 ___ Death row-use DP Transmittal          ___ No fee required (USA appeal)         ___ Appeal fees paid in full      ✔ Fee not paid
                                                                                                                     ___
 ___ Recalcitrant witness
                                           Criminal Cases:
 ___ In custody
                                            ✔ District court granted & did not revoke CJA status (continues on appeal)
                                           ___
 ___ On bond
 ___ On probation                          ___ District court granted CJA & later revoked status (must pay fee or apply to 4CCA)
 Defendant Address-Criminal Case:          ___ District court never granted CJA status (must pay fee or apply to 4CCA)
 FCI Ray Brook                             Civil, Habeas & 2255 Cases:
 PO Box 300
                                           ___ Court granted & did not revoke IFP status (continues on appeal)
 Ray Brook, NY 12977
                                           ___ Court granted IFP & later revoked status (must pay fee or apply to 4CCA)
                                            ✔ Court never granted IFP status (must pay fee or apply to 4CCA)
                                           ___
 District Judge:                           PLRA Cases:

  Lousie W. Flanagan                       ___ Proceeded PLRA in district court, no 3-strike determination (must apply to 4CCA)
                                           ___ Proceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)
 Court Reporter (list all):
                                           Sealed Status (check all that apply):
                                            ✔ Portions of record under seal
                                           ____
                                           ____ Entire record under seal
                                           ____ Party names under seal
                                     ____ Docket under seal
 Coordinator: Shelia Foell
 Record Status for Pro Se Appeals (check any applicable):              Record Status for Counseled Appeals (check any applicable):
  ✔ Assembled electronic record transmitted
 ___                                                                   ___ Assembled electronic record available if requested
 ___ Additional sealed record emailed to 4cca-filing                   ___ Additional sealed record available if requested
 ___ Paper record or supplement shipped to 4CCA                        ___ Paper record or supplement available if requested
 ___ No in-court hearings held                                         ___ No in-court hearings held
  ✔ In-court hearings held – all transcript on file
 ___                                                                   ___ In-court hearings held – all transcript on file
 ___ In-court hearings held – all transcript not on file               ___ In-court hearings held – all transcript not on file
 ___ Other:                                                            ___ Other:



              Shelia Foell
Deputy Clerk: ______________________       252-830-2330
                                     Phone:___________________                            12/22/20
                                                                                    Date:_________________

01/2012
                    Case 5:09-cr-00216-FL Document 2357 Filed 12/22/20 Page 1 of 1
